     Case 3:20-cv-00322-MMD-CLB Document 6 Filed 06/05/20 Page 1 of 1


1

2

3                               UNITED STATES DISTRICT COURT

4                                      DISTRICT OF NEVADA

5                                                    ***

6     THOMAS JUSTIN SJOBERG,                               Case No. 3:20-cv-00322-MMD-CLB

7                                   Petitioner,                        ORDER
             v.
8

9     ISIDRO BACA, et al.,

10                              Respondents.

11

12          This is a habeas corpus action under 28 U.S.C. § 2254. The Court has directed

13   both service of the petition upon Respondents and for Respondents to file a response to

14   the petition. (ECF No. 5.) After the Court prepared that order but before it was docketed,

15   Petitioner filed exhibits. (ECF No. 4.) The notice of electronic filing does not show that the

16   exhibits were sent to Respondents, and Petitioner has not certified that he served a copy

17   of the exhibits upon Respondents. The Court will serve the exhibits electronically upon

18   Respondents.

19          It therefore is ordered that the Clerk provide copies the exhibits (ECF No. 4) to the

20   Attorney General in a manner consistent with the Clerk's current practice, such as

21   regeneration of notices of electronic filing.

22          DATED THIS 5th day of June 2020.

23

24
                                                  MIRANDA M. DU
25                                                CHIEF UNITED STATES DISTRICT JUDGE

26

27

28
